UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2115


DERRICK ALLEN,

                    Plaintiff - Appellant,

             v.

GOVERNOR ROY COOPER; ROY LEE GUY; LAURA DIAN LOEWE; THE
OFFICE OF EXECUTIVE CLEMENCY,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:19-cv-00794-TDS-LPA)


Submitted: February 17, 2022                                 Decided: February 22, 2022


Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Allen appeals the district court’s order accepting the recommendation of the

magistrate judge and dismissing Allen’s 42 U.S.C. § 1983 complaint under 28 U.S.C.

§ 1915(e)(2)(B). We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Allen v. Cooper, No. 1:19-cv-00794-

TDS-LPA (M.D.N.C. Sept. 29, 2021). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2